Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following is a Final Office action. In response to communications received 6/22/2022, Applicant, on
8/2/2022, amended claims 1, 4, 7, 10, 13 and 16. Claim 20 is canceled. Claims 1-19 remain pending in this application and have been rejected below.

Response to Amendment
Applicant’s amendments and arguments have been considered. However, the 112(a) and 112(b) rejection remain.
Applicant’s amendments and arguments have been considered. However, the 101 rejection remains.
Applicant’s arguments have been considered. However, the 103 rejection remains and is updated below.

Response to Argument
With respect to the 101 arguments, Applicant argues that the claims are directed to a practical application (see Remarks at pg. 8). Specifically, Applicant argues that “the claims are generally directed to the practical application of using a mapped human experience insight to generate a human experience recommendation which results in a realization of enhancing a customer’s experience with an organization during a lifecycle of their relationship” (See Remarks at pg. 8). However, Examiner respectfully disagrees. Examiner notes that using a mapped human experience insight to generate a human experience recommendation which results in a realization of enhancing a customer’s experience with an organization during a lifecycle of their relationship is a manner of enhancing business relations through mapping human behaviors. Therefore, the claimed invention recites methods of organizing human activity. The additional elements recited in the claims include "the enrichment engine;" “an enhancement engine;” “the analysis engine;” “the results engine;” “an extraction engine;” “a system comprising: a processor, a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code., the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor;” and “a non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions.” The claimed additional elements do not practically apply the abstract idea because they merely implementing the abstract idea steps of valuing an idea in the manner of “apply it”.

With respect to the 102(a)(1) rejection, Applicant argues that the primary reference Kannan does not disclose or suggest “a human experience insight, the human experience insight comprising information associated with how to enhance a relationship of a customer with an organization during a lifecycle of a customer relationship between the customer and the organization, much less the human experience recommendation comprising a proposed course of action to enhance a human experience of the customer to provide a human experience result, the human experience result enhancing the human experience of the customer with the organization, where the human experience of the customer includes a customer experience of the customer and a user experience of the customer as required by claims 1, 7 and 13” (See Remarks at pg. 9). However, Examiner respectfully disagrees. Examiner notes that Kannan’s disclosure recites human experience insights throughout the customer service lifecycle, which are used to develop customer service recommendations/results that improve the human experience. Therefore, Kannan’s disclosure is more than sufficient to teach, suggest, or encompass directed to “the mapped human experience insight comprising a human experience insight, the human experience insight comprising information associated with how to enhance a relationship of a customer with an organization during a lifecycle of a customer relationship between the customer and the organization.” See the following updated rejection: (Kannan: ¶0088, 0092-0094, 0100 and 105: A process of data-mining is performed on the customer-agent interactions. The process of data-mining results in structured and unstructured data that is analyzed for insights which provide useful feedback and enhancement objectives to agents or that are stored for future use. The insights provide a better understanding of future customers and provide a deliverable analysis of the key drivers of customer experience. Specifically, the insights regard customer service throughout a customer service lifecycle and are used to develop customer service recommendations to improve customer experience. See ¶0054-0083 for example insights. See Fig. 2C for mapped insights to objectives.).

Also, with respect to the 102(a)(1) arguments, Applicant argues that the primary reference Kannan does not disclose or suggest “the human experience of the customer includes a customer experience of the customer and a user experience of the customer, as required by claims 1, 7 and 13” (See Remarks at pg. 9). However, Examiner respectfully disagrees. Examiner first notes that the Applicant’s Specification discloses that a “user experience (UX) 304 broadly refers to a person's emotions and attitudes about using a particular product, system, or service” and a “customer experience (CX) 306 broadly refers to a customer's holistic perception of an organization, based upon their interactions 302 throughout the lifecycle of the customer relationship” (See Specification, ¶0035-0036). Also, in ¶0034 of the Applicant’s Specification “interactions 302 may be verbal, nonverbal, physical, virtual, written, or visual, or a combination thereof” (See Specification, ¶0034). Kannan’s disclosure gathers customer experience data from interactions [customer experience interactions] between a customer and an agent (via transcription, audio recording, video recording (in the case of video chats), audio-visual recordings, and combinations thereof.) a plurality of interaction attributes are extracted to obtain actual vocabulary used, contextual information, tone, speech rate, inflection usage, dialect, etc. [user experience emotions and attitudes about an interaction with a product or service]. Therefore, the customer experience data described in Kannan’s disclosure includes a customer experience of the customer and a user experience of the customer. See the updated 102(a)(1) rejection below.

Examiner’s Note
Claims 7 and 13 are not compliant with 37 CFR 1.121. Specifically, the previously filed claims 7 and 13, filed 6/30/2020, are as follows:

7. 	A system comprising: 
a processor, 
a data bus coupled to the processor; and 
a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured to provide: 
an extraction engine, the extraction engine performing an extraction operation. the extraction operation extracting human experience related data from a human experience data source, the extraction operation receiving the human experience related data and abstracting the human experience related data into standardized human experience concepts;
 an enrichment engine, the enrichment engine performing an enrichment operation, the enrichment engine receiving the standardized human experience concepts and categorizing the standardized human experience concepts into corresponding classes; 
an analysis engine, the analysis engine performing an analysis operation, the analysis engine receiving the corresponding classes and mapping the corresponding classes to a continuum of innovation to provide a mapped human experience insight; and
performing a results operation, the results engine receiving the mapped human experience insight, the results operation using the mapped human experience insight generate a human experience recommendation.

13. A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for: 

performing an extraction operation, the extraction operation extracting human experience related data from a human experience data source, the extraction operation receiving the human experience related data and abstracting the human experience related data into standardized human experience concepts;
 performing an enrichment operation, the enrichment engine receiving the standardized human experience concepts and categorizing the standardized human experience concepts into corresponding classes;
 performing an analysis operation, the analysis engine receiving the corresponding classes and mapping the corresponding classes to a continuum of innovation to provide a mapped human experience insight; and
 performing a results operation, the results engine receiving the mapped human experience insight, the results operation using the mapped human experience insight generate a human experience recommendation.

The currently filed claims 7 and 13, filed 7/31/2022, are as follows:

7. (Currently Amended) A system comprising: a processor; a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured to provide: 
3performing an extraction operation via an extraction engine, the extraction engine extracting human experience related data from a human experience data source, the extraction operation receiving the human experience related data and abstracting the human experience related data into standardized human experience concepts; performing an enrichment operation via an enhancement engine, the enrichment engine receiving the standardized human experience concepts and categorizing the standardized human experience concepts into corresponding classes; 
performing an analysis operation via an analysis engine, the analysis engine receiving the corresponding classes and mapping the corresponding classes to human experience enhancement objectives to provide a mapped human experience insight, the mapped human experience insight comprising a human experience insight, the human experience insight comprising information associated with how to enhance a relationship of a customer with an organization during a lifecycle of a customer relationship between the customer and the organization; and
 performing a results operation via a results engine, the results engine receiving the mapped human experience insight, the results operation using the mapped human experience insight generate a human experience recommendation, the human experience recommendation comprising a proposed course of action to enhance a human experience of the customer to provide a human experience result, the human experience result enhancing the human experience of the customer with the organization; and wherein the human experience of the customer includes a customer experience of the customer and a user experience of the customer.

13. (Currently Amended) A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for: 
performing an extraction operation via an extraction engine, the extraction engine extracting human experience related data from a human experience data source, the extraction operation receiving the human experience related data and abstracting the human experience related data into standardized human experience concepts; 
performing an enrichment operation via an enhancement engine, the enrichment engine receiving the standardized human experience concepts and categorizing the standardized human experience concepts into corresponding classes; 
5performing an analysis operation via an analysis engine, the analysis engine receiving the corresponding classes and mapping the corresponding classes to human experience enhancement objectives to provide a mapped human experience insight, the mapped human experience insight comprising a human experience insight, the human experience insight comprising information associated with how to enhance a relationship of a customer with an organization during a lifecycle of a customer relationship between the customer and the organization; and, 
performing a results operation via a results engine, the results engine receiving the mapped human experience insight, the results operation using the mapped human experience insight generate a human experience recommendation, the human experience recommendation comprising a proposed course of action to enhance a human experience of the customer to provide a human experience result, the human experience result enhancing the human experience of the customer with the organization; and wherein the human experience of the customer includes a customer experience of the customer and a user experience of the customer.

Examiner notes that the emboldened and italicized claim language is language that was amended between the two claim sets, but did not have the appropriate markings indicating the changes. Therefore, the amendment is non-compliant with 37 CFR 1.121.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 8/2/2022 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The initialed and dated copy of Applicant’s IDS form 1449 is attached to the instant Office action.

Claim Rejections - 35 USC § 112
Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The first paragraph of 35 U.S.C. 112 requires that the “specification shall contain a written description of the invention.”  This requirement is separate and distinct from the enablement requirement. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991). See also Univ. of Rochester v. G.D. Searle  & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004) (discussing history and purpose of the written description requirement).

To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.  However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).

Claims 1, 7 and 13 recite the claim language of “an enhancement engine.”  

However, the claim language reciting “an enhancement engine” is so lacking in descriptive support in the specification, drawings, or within the originally filed claims such that one skilled in the art would be unable to reasonably conclude that the inventor had possession of the claimed invention.  Specifically, a review of the original disclosure indicates a complete absence of any explicit, inherent, or implicit description of the recited “an enhancement engine.”  Accordingly, claims 1, 7 and 13 are rejected for failure to comply with the written description requirement.

Claims 2-6, 8-12 and 14-19 depend on claims 1, 7 and 13, respectively, and fail to cure the deficiencies noted above, and are therefore rendered similarly indefinite because of their dependency from an indefinite base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 7 and 13 recite the limitations "the enrichment engine." There is insufficient antecedent basis for this limitation in the claim. Examiner suggests the limitations be amended to "an enrichment engine." 

Claims 2-6, 8-12 and 14-19 depend on claims 1, 7 and 13, respectively, and fail to cure the deficiencies noted above, and are therefore rendered similarly indefinite because of their dependency from an indefinite base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. In accordance with Step 1, it is first noted that the claimed computer-implemented method in claims 1-6; the claimed system in claims 7-12; and the claimed non-transitory, computer-readable storage medium in claims 13-19 are directed to a potentially eligible category of subject matter (i.e., processes, machine etc.). Thus, Step 1 is satisfied with respect to claims 1-19.

In accordance with Step 2A, Prong One, claims 1-19 are rejected because the claimed invention is directed to the abstract idea without significantly more.

The independent claims recite:
performing an extraction operation, the extraction operation extracting human experience related data from a human experience data source, the extraction operation receiving the human experience related data and abstracting the human experience related data into standardized human experience concepts; 
performing an enrichment operation… receiving the standardized human experience concepts and categorizing the standardized human experience concepts into corresponding classes; 
performing an analysis operation…receiving the corresponding classes and mapping the corresponding classes to human experience enhancement objectives to provide a mapped human experience insight, the mapped human experience insight comprising a human experience insight, the human experience insight comprising information associated with how to enhance a relationship of a customer with an organization during a lifecycle of a customer relationship between the customer and the organization; and
 performing a results operation… receiving the mapped human experience insight, the results operation using the mapped human experience insight generate a human experience recommendation, the human experience recommendation comprising a proposed course of action to enhance a human experience of the customer to provide a human experience result, the human experience result enhancing the human experience of the customer with the organization; and wherein the human experience of the customer includes a customer experience of the customer and a user experience of the customer..

The above-recited limitations viewed as an abstract idea are certain methods of organizing human activity (i.e. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). Specifically, as described in the Applicant’s Specification in ¶0001, the invention sets forth an arrangement that enhances a customer’s experience with an organization during the lifecycle of their relationship. Therefore, the claimed language maps the lifecycle of human behaviors and experiences to enhance business relations. Accordingly, the claims recite certain methods of organizing human activity.

According to Step 2A, prong two, this judicial exception is not integrated into a practical application because the use of "the enrichment engine;" “an enhancement engine;” “the analysis engine;” “the results engine;” “an extraction engine;” “a system comprising: a processor, a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code., the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor;” and “a non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions;” for receiving data (e.g. “receiving the human experience related data and abstracting the human experience related data into standardized human experience concepts;” “receiving the standardized human experience concepts and categorizing the standardized human experience concepts into corresponding classes;”  etc.); processing data (e.g. “performing a results operation … receiving the mapped human experience insight, the results operation using the mapped human experience insight to generate a human experience recommendation;”  etc.); storing data; displaying data and repeating steps is merely implementing the abstract idea steps of valuing an idea in the manner of “apply it”. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, whether taken separately or as a whole, merely use conventional computer components to receive, process, store and display data and thus do not provide an inventive concept in the claims.

In accordance with Step 2B, the claims only recites the additional elements –  "the enrichment engine;" “an enhancement engine;” “the analysis engine;” “the results engine;” “an extraction engine;” “a system comprising: a processor, a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code., the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor;” and “a non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions.” The additional elements are recited at a high-level of generality (i.e., as a generic computer performing generic computer operations of enhancing a customer’s experience with an organization during the lifecycle of their relationship) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further, as evidence of generic computer implementation and an indication that the claimed invention does not amount to significantly more, it is first noted in the Applicant’s Specification that “the present invention may take the form of a computer program product on a computer-usable storage medium having computer-usable program code embodied in the medium. Any suitable computer usable or computer readable medium may be utilized” and the invention “can be implemented by computer program instructions. These computer program instructions may be provided to a processor of a general-purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.” (Specification, ¶0106-0109). As additional evidence of conventional computer implementation, it is noted in the MPEP, the courts have recognized that “receiving, processing, and storing data” and “receiving or transmitting data over a network, e.g., using the Internet to gather data” to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (See MPEP 2106(d)). From the interpretation of the MPEP, one would reasonably deduce that the additional elements are merely embodies generic computers and generic computing functions.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’. The dependent claims do not remedy these deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kannan et al. (US Patent Application Publication, 2010/0138282, hereinafter referred to as Kannan).

As per Claim 1, Kannan discloses a computer-implementable method for performing a human experience enhancement operation, comprising: 
a)	performing an extraction operation, via an extraction engine, the extraction engine extracting human experience related data from a human experience data source, the extraction operation receiving the human experience related data and abstracting the human experience related data into standardized human experience concepts; performing an enrichment operation, the enrichment engine receiving the standardized human experience concepts and categorizing the standardized human experience concepts into corresponding classes (Kannan: ¶0036-0041, 0050, 0108-0112 and 0122: Data relevant to customer experience is gathered from a customer repository and an agent repository. A data mining engine extracts interaction attributes from the customer experience data and categorizes them to reveal a plurality of insights. See categorizations in Fig. 2C and Figs. 4A-4B.);

b)	 performing an analysis operation, via an analysis engine, the analysis engine receiving the corresponding classes and mapping the corresponding classes to human experience enhancement objectives to provide a mapped human experience insight, the mapped human experience insight comprising a human experience insight, the human experience insight comprising information associated with how to enhance a relationship of a customer with an organization during a lifecycle of a customer relationship between the customer and the organization (Kannan: ¶0088, 0092-0094, 0100 and 105: A process of data-mining is performed on the customer-agent interactions. The process of data-mining results in structured and unstructured data that is analyzed for insights which provide useful feedback and enhancement objectives to agents or that are stored for future use. The insights provide a better understanding of future customers and provide a deliverable analysis of the key drivers of customer experience. Specifically, the insights regard customer service throughout a customer service lifecycle and are used to develop customer service recommendations to improve customer experience. See ¶0054-0083 for example insights. See Fig. 2C for mapped insights to objectives.); and 

c)	performing a results operation, via a results engine, the results engine receiving the mapped human experience insight, the results operation using the mapped human experience insight generate a human experience recommendation, the human experience recommendation comprising a proposed course of action to enhance a human experience of the customer to provide a human experience result, the human experience result enhancing the human experience of the customer with the organization; and wherein the human experience of the customer includes a customer experience of the customer and a user experience of the customer (Kannan: ¶0047-00500092-0094 and 0124-0126: The customer data gathered is from interactions between a customer and an agent (via transcription, audio recording, video recording (in the case of video chats), audio-visual recordings, and combinations thereof.) [customer experience interactions]. The data mining engine extracts a plurality of interaction attributes including, but not limited to, actual vocabulary used, contextual information, tone, speech rate, inflection usage, dialect, etc. [user experience emotions and attitudes about an interaction with a product or service]. The customer data is gathered as an input into one or more customer experience improvement modules and then the structured and unstructured data is mined by applying one or more prediction models or algorithms. The customer experience improvement module then outputs insights that are used to increase customer experience and customer satisfaction in future customer-agent interactions. The insights provide a better understanding of future customers and provide a deliverable analysis of the key drivers of customer experience. One or more customer experience improvement modules produce recommendations used by agents in the customer service department to improve their performance. See proposed course of action and recommendations in Fig. 2C. Examiner notes that the Applicant’s Specification discloses that a “user experience (UX) 304 broadly refers to a person's emotions and attitudes about using a particular product, system, or service” and a “customer experience (CX) 306 broadly refers to a customer's holistic perception of an organization, based upon their interactions 302 throughout the lifecycle of the customer relationship” (See Specification, ¶0035-0036). Also, in ¶0034 of the Applicant’s Specification “interactions 302 may be verbal, nonverbal, physical, virtual, written, or visual, or a combination thereof” (See Specification, ¶0034). Therefore, Examiner notes that Kannan’s customer experience data includes both a customer experience and user experience.).

Claims 7 and 13 recites the limitations already addressed by the rejection of claim 1; therefore, the same rejection applies.

As per Claim 2, Kannan discloses the method of claim 1, further comprising: using the human experience recommendation to institute a change that affects the human experience of a customer (Kannan: Fig. 6 and ¶0124-0127: A model provides recommendations by analyzing customers' reasons for purchasing and reasons for not purchasing a given product or service offering. The recommendations are delivered to achieve customer satisfaction and customer retention.).

Claims 8 and 14 recites the limitations already addressed by the rejection of claim 2; therefore, the same rejection applies.

As per Claim 3, Kannan discloses the method of claim 1. further comprising: iterating the extraction operation, the enrichment operation and the analysis operation to generate a refined human experience recommendation (Kannan: Fig. 7 and ¶0098-0104: In an iterating process or dynamic feedback loop, customer interactions are analyzed via data mining and scored. Based on the determined score, real-time feedback, including training and corrective actions, are given to improve future customer interactions.).

Claims 9 and 15 recites the limitations already addressed by the rejection of claim 3; therefore, the same rejection applies.

As per Claim 4, Kannan discloses the method of claim 1, wherein: the extraction operation uses at least one of trend information and business information when generating an experience metric; and, the enrichment operation uses at least one of customer information and outcome information when generating a customer metric (Kannan: ¶0041, 0097-0098 and 0101-0103: The data fusion engine gathers data relevant to customer experience and assigns customer experience metrics based on business information: accepted standard customer experience/satisfaction measures such as American customer satisfaction index (ACSI) information, a Net Promoter score, and a score from J.D. Power and Associates. The outcome of a customer-agent interaction and customer feedback is used to derive a customer satisfaction metric.).

Claims 10 and 16 recites the limitations already addressed by the rejection of claim 4; therefore, the same rejection applies.

As per Claim 5, Kannan discloses the method of claim 1, wherein: the analysis operation applies a ranked hierarchy of human experience elements when providing the mapped human experience insight (Kannan: Fig. 2C and ¶0092-0095: As reported in Fig. 2C the human experience insights are mapped and ranked for its impact on customer experience.).

Claims 11 and 17 recites the limitations already addressed by the rejection of claim 5; therefore, the same rejection applies.

As per Claim 6, Kannan discloses the method of claim 1, wherein: the results operation generates the human experience recommendation based upon a weighted scatter plot of human experience enhancement objectives (Kannan: Figs. 4A-4B and ¶0093-0094 and 0107-0112: Unstructured customer experience data is categorized in queries and reported to provide/extract business insights. From the reported insights, recommendations are produced to improve performance and customer experience. See reported insights and objectives in scatter plots in Figs. 4A-4B.).

Claims 12 and 18 recites the limitations already addressed by the rejection of claim 6; therefore, the same rejection applies.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kannan et al. (US Patent Application Publication, 2010/0138282, hereinafter referred to as Kannan) in view of Kozine et al. (US Patent Application Publication, 2013/0342538, hereinafter referred to as Kozine).

As per Claim 19, Kannan discloses the non-transitory, computer-readable storage medium of claim 13.

Kannan does not explicitly disclose, however Kozine discloses wherein: the computer executable instructions are deployable to a client system from a server system at a remote location (Kozine: ¶0092-0094: The processing device may execute instructions stored in memory deployable from a remote networked system.).

It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine Kannan with Kozine’s system for providing business insights on customer experience because the references are analogous/compatible since each is directed toward features for customer experience analytics, and because incorporating Kozine’s system for providing business insights on customer experience in Kannan would have served Kannan’s pursuit of deriving insights about a customer by analyzing interactions (See Kannan, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nandan et al. (US 2014/0089040): The invention measures and captures customer experience perception parameters against a host of touch-points and from various perspectives, through a coordinated and participative process. Further it provides detailed insight into various telecom process and application impacting the customer experience by using standard approach of eTOM process & TAM application for better understand ability. The system also enabled to perform RAG analysis for the purpose of report generation that helps the management identify good/bad customer experience areas within the total lifecycle of the interaction with the customer.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334. The examiner can normally be reached 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/TIMOTHY PADOT/Primary Examiner, Art Unit 3683